This is an original action to review an award of the State Industrial Commission made on the 13th day of January, 1932, awarding claimant the sum of $400 for serious and permanent disfigurement by reason of partial loss of hearing in both ears. *Page 110 
The facts and issues of law in this case are similar to the facts and issues of law involved in causes Nos. 22844, 23042, 23043, 23044, 23280, and 23112, filed in this court. Upon application of the respondents the briefs in causes numbered 23844, 23042, 23043 and 23044 have been substituted in this case, and upon application of petitioner the briefs filed in causes Nos. 23286 and 23112 have been substituted as briefs in this case, and the cause submitted on briefs and oral argument presented in said numbered cases.
Each of the above numbered causes has heretofore been decided adversely to the contention of the petitioner and opinions rendered affirming the award of the Industrial Commission.
Under the authority of Indian Territory Illuminating Oil Co. v. Williams, No. 22844, 158 Okla. 80, 10 P.2d 1093; Indian Territory Illuminating Oil Co. v. Sharver, No. 23042,157 Okla. 117, 11 P.2d 187; Indian Territory Illuminating Oil Co. v. Welch, No. 23043, 156 Okla. 243, 10 P.2d 678; Indian Territory Illuminating Oil Co. v. Severe, No. 23044,156 Okla. 246, 10 P.2d 681; Indian Territory Illuminating Oil Co. v. Stone. No. 23112, 158 Okla. 262, 13 P.2d 579; Indian Territory Illuminating Oil Co. v. Barrett, No. 23286.459 Okla. 302, 15 P.2d 831, decided by this court October 25, 1932, the contentions of the petitioner in this case are without support. The holdings of this court in said causes applicable to the facts and issues of law presented in this case are hereby adopted. The petition to vacate is denied and award affirmed.
Note. — See under (1) R. C. L. Perm. Supp. pp. 6214. 6215. (2) annotation in L. R. A. 1916A, 86; L. R. A. 1918E, 562; 78 A. L. R. 1232; 28, R. C. L. 825, 826; R. C. L. Perm. Supp. 6250; R. C. L. Pocket Part, title "Workmen's Compensation," § 113.